Citation Nr: 0829786	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-07 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a spinal disability, to 
include arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, had active service from 
May 1953 to May 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Custody of the case was subsequently transferred to 
the Houston, Texas, RO.  

The veteran appealed the June 2005 denials of service 
connection for a spinal disability, vertigo, and a right arm 
disability.  However, in his VA Form 9 of March 2007 he 
withdrew from appellate consideration the issues of service 
connection for vertigo and a right arm disability.  Under 38 
C.F.R. § 20.204(b), those issues have been properly withdrawn 
and the issues are not now before the Board.  


FINDINGS OF FACT

1. The veteran's service treatment records are unavailable, 
having been destroyed in a fire. 

2. A spinal disability was not affirmatively shown to have 
been present during service, and current spinal arthritis, 
first shown years after service is unrelated to a disease, 
injury, or event of service origin.  


CONCLUSION OF LAW

A spinal disability was not incurred or aggravated in active 
service and service connection for arthritis may not be 
presumed based on the one-year presumption for a chronic 
disease.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  This notice is only 
required to be given in sufficient time to enable a claimant 
to submit relevant evidence.  The notice may be generic 
without identifying evidence specific to the individual 
claim, although it must be tailored to the nature of the 
claim.  It does not extend throughout the claim process.  
Wilson v. Mansifeld, 506 F.3d 1055, 1059-60 (Fed. Cir. 2007). 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  See 38 C.F.R. § 3.159.  

But, VA is not required to provide a predecisional 
adjudication of what evidence is needed to grant a claim 
because "the duty to notify deals with evidence gathering, 
not analysis of already gathered evidence" nor is VA 
required to provide notice "upon receipt of every piece of 
evidence or information."  Locklear v. Nicholson, 20 Vet. 
App. 410, 415 (2006).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the veteran was provided with 
pre-adjudication VCAA notice by letter, dated in February 
2005.  The veteran was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  

The veteran was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf.  

Here, the VCAA notice did not cite the law and regulations 
governing effective dates.  

To the extent that the notice did not include the degree of 
disability and the effective date of the claim, the notice 
was defective, but as the claim of service connection is 
denied, no disability rating or effective dated can be 
awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the timing error as to degree of disability and the effective 
date of the claim.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, --- F.3d ----, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  

When in service connection claims there are missing service 
treatment records, VA has a heightened duty to assist that 
requires a search for alternative sources of alleged 
inservice events and notice to the claimant to seek 
corroborating buddy statements.  Here, the RO sought records 
from the Office of the Surgeon General and the records obtain 
to not contain any relevant information.  Also, in the 
February 2005 VCAA notice the veteran was informed that he 
could submit statements from those who knew him during his 
military service and knew of any disability he had during 
service.  

The veteran was afforded the opportunity to testify at a 
personal hearing in support of his claim but he declined that 
opportunity.  

Private clinical records have been obtained.  The veteran has 
not identified any additionally available evidence for 
consideration in his appeal.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim.  On the claims of service connection, 
a VA examination is not required in the absence of evidence 
of an association with an established event or injury in 
service or evidence of current disability.  

As there is no indication that the veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service treatment records are unavailable, 
having been destroyed in a fire, and records of the Office of 
the Surgeon General make no mention of a spinal disability.  

Private clinical records include a July 1990 chest X-ray 
which revealed osteophytes throughout the lumbar spine.  A 
November 1993 chest X-ray revealed anterior and lateral 
spurring of the spine.  

Records of Dr. Trivedi show that in November 2001 the veteran 
had injured his right arm in a boating accident that month.  
He had numerous other medical problems but disability of the 
spine was not listed as a problem.  On examination there was 
no spasm or tenderness of the neck muscles and neck movements 
were pain free and full.  In March 2002 he had some neck pain 
and complained of some burning sensation in both shoulders 
but denied any radiating type of pain in the arms.  On 
examination there was mild tenderness and spasm of the neck 
muscles, bilaterally.  Cervical spine X-rays in March 2002 
revealed moderate degenerative changes from C4 through C6, 
including spondylolisthesis of C6.  

Dr. Iceton reported in March 2002 that the veteran had some 
numbness and tingling down into both shoulders, starting at 
the base of the neck.  The veteran thought his shoulder pains 
dated to his November boating accident.  X-rays had revealed 
degenerative changes in his neck which were questionably 
thought to be an arthritic problem.  There was foraminal 
encroachment at C5-6, and osteophyte formation at C4 though 
C6 with disc narrowing worse at C5-6.  It was felt that he 
had both neck and shoulder problems, with the latter 
predominating at present.  

Dr. Kubala reported in April 2002 that the veteran had had 
neck pain for about two years.  This had occurred without any 
specific injury.  He also had some pain in the back of the 
neck and numbness across both shoulders.  A cervical spine X-
ray had revealed degenerative changes, primarily at C5-6.  
After a physical examination the diagnosis was cervical 
spondylosis without myelopathy.  In May 2002 Dr. Kubala 
reported that a cervical MRI had revealed no evidence of a 
ruptured disc but some spondylo-arthritic changes, most 
marked at C5-6.  The changes at C6-7 were essentially minor 
and normal for the veteran's age.  There were some early 
beginning changes at C3-4 which were not significant.  It was 
felt that he would need an anterior cervical discectomy and 
fusion of C4-5 and C5-6.  

In March 2007 Dr. Allen stated that he had known and treated 
the veteran for many years, until that physician's retirement 
in 1987.  The physician had no existing medical records and 
could not recall specific health problems that the veteran 
might have had.  He had known the veteran to be a fine man 
but, after not having treated the veteran for at least 20 
years, he had no information to provide.  

In VA Form 9 of March 2007 the veteran reported that he had 
injured his spine while in basic training and had received 
treatment for it at that time.  

In an October 2007 VA Form 21-4138, Statement in Support of 
Claim, the veteran reported that, while shopping, he had seen 
Dr. Allen and that physician had recalled treating the 
veteran for a back condition but stated that he no longer had 
documentation to substantiate that statement.  

A handwritten notation by Dr. Allen on an RO request for 
medical records, received in November 2007, reflects that he 
had been retired for 20 years.  He had no available records 
pertaining to the veteran.  He had no memory of specific back 
problems of the veteran.  

In the Statement of Accredited Representative, In Lieu of VA 
Form 646, the veteran's service representative stated that 
after having injured his spine during basic training, the 
veteran's duties as a truck driver during service would have 
contributed to or aggravated, or both, any back problem 
incurred in basic training.  



II. Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  

A showing of inservice chronic disease requires evidence of 
(1) a sufficient combination of manifestations for disease 
identification, and (2) sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  If 
not established, a showing of continuity of symptoms after 
service discharge is required.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).  However, not every 
manifestation of joint pain, in service will permit service 
connection for arthritis, first shown as a clear-cut clinical 
entity at some later date.  38 C.F.R. § 3.303(b).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. § 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 
2001); 38 C.F.R. § 3.102 (2007).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365. 

III. Analysis

Where the service treatment records are unavailable, most 
likely destroyed by a fire in 1973 at the National Personnel 
Records Center, the obligation to explain findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  But, this does not lower threshold for 
an allowance of a claim, for example where the evidence 
almost but not quite reaches the positive-negative balance.  
In other words, the legal standard for proving a claim is not 
lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, the absence of the service 
treatment records due to destruction in a fire does not 
create an adverse-presumption against VA.  Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  However, VA cannot make 
findings based on the absence of evidence in the appellant's 
service treatment records when it does not have the benefit 
of reviewing such records in their entirety.  Washington v. 
Nicholson, 19 Vet. App. 362, 370 - 71 (2005).  

That an injury occurred in service alone is not enough to 
establish service connection, there must be a current 
disability resulting from the injury.  Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  Thus, in the absence of having 
service treatment records for review, even conceding that the 
veteran sustained an inservice injury of his spine, this 
alone does not establish that the veteran sustained chronic 
residual disability from such an injury.  

As to the service representative's allegation that the 
veteran's military service duties would have contributed to 
or aggravated a back disability has little probative value 
since the veteran has never contended that after basic 
training he either sought or received medical treatment.  

In this regard, although the veteran has stated that he was 
treated shortly after service for spinal disability by Dr. 
Allen, that physician could not corroborate this history, nor 
are clinical records of such treatment available, if they 
existed.  Moreover, in November 2007 Dr. Allen did not 
corroborate the veteran's statement in October 2007 that Dr. 
Allen recalled having treated the veteran for back 
disability.  

The earliest contemporary evidence suggesting that the 
veteran had spinal disability is the 1990 X-ray findings of 
lumbar osteophytes, a time more than 35 years after service 
discharge.  And the earliest evidence of pathology of the 
cervical spine does not antedate 2002 and only after the 
veteran was involved in an accident in 2001 in which he 
apparently injured not only his right arm or shoulder but 
also his neck, as indicated by his subsequent complaints of 
radicular symptoms of the upper extremities.  When initially 
evaluated the clinical history that was recorded, although 
noting other medical problems, did not note a history of 
symptoms or treatment for spinal disability.  Similarly, 
subsequent postservice clinical records do not reflect a 
history of postservice evaluation or treatment for spinal 
disability.  Moreover, in 2002 the veteran reported having 
had neck pain for only two years and not for continuously for 
the period of decades dating back to his military service. 

Thus, not only is spinal pathology not shown during service, 
on the basis of the evidence as a whole and not just the 
absence of service treatment records, but continuity of 
symptomatology under 38 C.F.R. § 3.303(b) does not apply as 
chronic spinal pathology is not shown by the evidence as a 
whole during service nor until 1990 lumbar X-rays, decades 
after service, and cervical spine pathology is not shown 
until even later, in 2002 and even then no history was 
related antedating it to military service nor was it reported 
to have any temporal or causal connection to inservice 
injury.  

As noted, arthritis of the lumbar and cervical segments of 
the spine was first demonstrated decades after service and 
well beyond the one-year presumptive period following 
separation from service in 1955 for the manifestation of 
arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Also, the absence of documented complaints of spinal 
symptomatology from service discharge to until only recently 
weighs against continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).  Buchanan v. Nicholson, 451 F.3d 1331, 1335 - 37 
(Fed. Cir. 2006) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints, inconsistencies in assertions as to an 
inservice injury or disease, and possible intervening 
causation).   

As for service connection based on the diagnosis of arthritis 
of the cervical and lumbar spinal segments after service 
under 38 C.F.R. § 3.303(d), where as here, the determinative 
issue involves a question of medical causation, that is, 
medical evidence of an association or link between the 
current spinal pathology, including spinal arthritis, and an 
established injury or event in service, competent medical 
evidence is required to substantiate the claim.  Here, there 
is no such competent medical evidence.  

Rather, the evidence shows that the veteran lumbar arthritis 
was first detected decades after service and there is no 
clinical evidence suggestive of lumbar trauma.  Likewise, it 
is only after more than a decade thereafter that cervical 
spine pathology is first clinically shown, and even this was 
after postservice trauma which affected his neck.  Also, some 
of the degenerative changes in the veteran's cervical spine 
are merely consistent with arthritis stemming from the aging 
process which is also unrelated to his military service.  
Further, when first found, the description of the changes in 
these spinal segments does not suggest that the changes were 
of a long-standing nature which could date back to the 
veteran's military service decades earlier.  

Significantly, when seeking treatment for his neck injury in 
2001, after service, the veteran did not related having had 
prior significant injury or injuries of the spine during 
active service, of having had symptoms thereof prior to the 
2001 injury, or of having sought or received treatment during 
active service, or after service by Dr. Allen.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 - 37 (Fed. Cir. 2006) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints, 
inconsistencies in assertions as to an inservice injury or 
disease, and possible intervening causation). 

As for the veteran's statements, relating current spinal 
complaints to any inservice injury, where as here, the 
veteran is expressing an opinion that involves a question of 
medical causation, competent medical evidence is required to 
substantiate the claim because medical causation involves 
medical knowledge of accepted medical principles pertaining 
to the history, manifestation, clinical course, and character 
of an injury or disease process, which is beyond the 
competency of a layperson.  Because the veteran is a 
layperson, he is not competent to offer an opinion on medical 
causation and his statements do not constitute favorable 
evidence to substantiate the claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

As the Board may consider only independent medical evidence 
to support its finding about a question involving medical 
causation that lay evidence can not establish, and as there 
is no favorable medical evidence in this case, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for a spinal disability, to include 
arthritis, is denied.  



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


